Citation Nr: 0630109	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  04-12 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for squamous cell 
carcinoma of the base of the tongue, including on the basis 
of herbicide exposure.

2.  Entitlement to service connection for a skin rash.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for lumbosacral strain.

5.  Entitlement to service connection for prostatitis.

6.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1970 and from April 1970 to July 1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) from RO decisions in July 2002 and May 2004.  The 
veteran testified before the Board in May 2006.  

The Board addresses the claims for service connection for 
squamous cell carcinoma of the base of the tongue (including 
on the basis of herbicide exposure) and for PTSD in the 
REMAND below and REMANDS those issues to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In May 2006, the veteran withdrew his appeal of the 
claims for service connection for lumbosacral strain, for 
prostatitis, and for headaches.

2.  The veteran's currently diagnosed eczema-type dermatitis 
is related to chronic dermatitis (or a skin rash) that the 
veteran first manifested throughout active duty.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the claim 
for service connection for lumbosacral strain are met.  38 
U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2005).

2.  The criteria for withdrawal of the appeal of the claim 
for service connection for prostatitis are met.  38 U.S.C.A. 
§ 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).

3.  The criteria for withdrawal of the appeal of the claim 
for service connection for headaches are met.  38 U.S.C.A. § 
7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).

4.  Eczema-type dermatitis (a skin rash) was incurred in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissed appeals

The Board will dismiss the claims for service connection for 
lumbosacral strain, for prostatitis, and for headaches.

VA's Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a) (West 2002).  All questions in a matter 
that are subject to decision by the Secretary under 38 
U.S.C.A. § 511(a) shall be subject to one review on appeal to 
the Secretary.  The Board shall make final decisions on such 
appeals, based on the entire record in proceedings and on 
consideration of all evidence and material of record and 
applicable provisions of law and regulation.  38 U.S.C.A. § 
7104(a) (West 2002).

The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105.  Also, a substantive appeal may be withdrawn 
in writing at any time prior to a Board's decision by the 
appellant or the authorized representative on the record at a 
hearing or in writing.  38 C.F.R. §§ 20.202, 20.204.  

Here, the RO denied service connection for lumbosacral 
strain, for headaches, and for prostatitis in July 2002.  The 
veteran filed a notice of disagreement in January 2003, and 
the RO issued a statement of the case in April 2004.  The 
veteran timely filed a substantive appeal in April 2004.  But 
the veteran withdrew his appeal of these issues on the record 
at a May 2006 hearing before the Board.  Since the veteran 
has withdrawn his appeal of these issues, there remain no 
allegations of errors of fact or law for appellate 
consideration as to these issues.  The Board therefore has no 
jurisdiction to review these three issues and must dismiss 
this appeal as to these three issues.

Claims on appeal

Three claims remain on appeal: service connection (1) for 
tongue cancer, (2) for PTSD, and (3) for skin rash.  The 
first two issues are the subject of the REMAND part of this 
decision.  The Board now addresses the third claim.

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

In this case, the RO sent correspondence in February 2001, 
September 2003, and January 2005; July 2002 and May 2004 
rating decisions; and a statement of the case in April 2004.  
These documents discussed specific evidence, the legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA satisfied its duty to notify the appellant 
prior to the last adjudications here (a June 2005 
supplemental statement of the case).    

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The veteran has stated 
that he received VA treatment at several VA facilities since 
separation from service.  But a VA medical facility in 
Martinez, California, stated that its records had been 
destroyed in an earthquake, and another VA facility in 
Oakland, California, stated that its records from 1975 to the 
present did not show treatment of the veteran.  A VA facility 
in San Francisco, California, replied that it did not have 
any record of the veteran.  Also, a VA facility in Orlando, 
Florida, had no further records.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
Thus, VA has satisfied both the notice and duty to assist 
provisions of the law.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Service connection may also be presumed for certain chronic 
diseases (including scleroderma) that are manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).  

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service."  Watson v. Brown, 309, 314 
(1993).  To establish service connection, there must be 
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Hickson 
v. West, 12 Vet. App. 247, 253 (1999); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  This determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

The service medical records reflect that in February 1967, 
the veteran had a pruritis rash on his trunk, arms, and legs, 
diagnosed as tinea corporis.  By the end of that month, the 
rash was improving.  In April 1969, he was seen for wart-like 
growths just under a nail on one of his hands.  In July 1969, 
he was seen for a penile rash.  In November 1969, he had a 
rash on his legs and a sebaceous cyst on his abdomen.  In 
June 1970, he was seen for an erythematous rash on his arms 
and neck.  Later that month, the rash was almost completely 
gone, except for the anterior surface of his arms.  He was 
treated in 1971 and 1972 for a wart on his right hand.  In 
September 1972, he was seen for itching of the lower 
extremities and possible xeroderma.  On a September 1972 
medical history report, he denied having any skin diseases.  
Later in 1972, he was seen for a facial skin irritation 
associated with shaving.  In June 1975, he was treated for a 
pruritic rash in the inguinal area that had been present for 
two years.  On a July 1975 separation examination, the 
veteran was noted as having chronic dermatitis of the hand 
and inguinal area.    

In late 1986, the veteran was treated for herpes simplex on 
his left hip.  

He was treated for tinea cruris on his back in December 1987.

In March 1988, he was seen for a flare of pruritis on the 
groin and arm, with a diagnosis of herpes simplex.  He was 
treated for intergluteal intertrigo in May 1988.

On non-VA treatment in October 1991, he was noted as having a 
history of erythematous rash along his antecubital creases 
and between his fingers for the last 15 years.  The 
impression was a history of eczema.  He also had a history of 
sacral herpes simplex for several years.  

In August 1992, the veteran was seen for sebaceous adenomata 
on his forehead and cheek area.  He was also seen for 
folliculitis on the trunk.  

In December 1995, he was seen for a two- to three-day history 
of an itchy neck rash.  The diagnosis was allergic contact 
dermatitis.  

On VA Agent Orange examination in December 1996, the veteran 
had a history of a rash involving his total body in the last 
year until recently.  However, the rash was now resolved.  
Assessments were Agent Orange exposure, a history of eczema, 
and possible actinic keratosis.

A July 1997 skin biopsy revealed basal cell carcinoma on the 
veteran's right cheek.

According to a January 1998 non-VA medical record, the 
veteran had been doing fine for the past year with regard to 
occasional herpes simplex in the buttocks area that resolved.  

In May 1998, he was treated for several sebaceous hyperplasia 
lesions.  In September 1998, he was seen for actinic 
keratosis on his right cheek and an abdominal nevus.  

In December 1999, the veteran was seen for a skin rash that 
he said had been present on and off for 25 years.  

According to an August 2000 non-VA treatment record, the 
veteran had had chronic nummulous eczema with xerosis and 
pruritis for several years with a history of migratory 
patches of erythematous scaly skin, as well as actinic 
keratosis, a skin tag of the left axilla, and seborrheic 
keratosis of the lower extremities.  

In February 2001, the veteran was diagnosed with chronic 
eczema of "late onset."  

On VA examination in June 2002, the veteran stated that he 
had first developed a skin rash in 1970 and that he now 
developed a rash, especially on the upper extremities, about 
twice per week.  However, on inspection, there was no 
significant active rash.  The diagnosis was dermatitis, and 
the examiner stated that the veteran's description of the 
rash suggested eczema type.  The examiner also cautioned that 
"if there was a diagnosis of skin rash or eczema made in the 
service, then this would be related to it although it is in 
remission at this time."  

However, on an additional VA examination, while there were no 
major skin abnormalities or significant groin or anal 
dermatitis, the examiner noted a scaly erythematous area on 
the veteran's left elbow and a similar area inside his right 
thigh.  The diagnosis was chronic intermittent mild nummular 
eczema.  

In May 2006, the veteran testified that he had been 
continually treated since service for a skin rash affecting 
various parts of his body.  He also stated that VA treatment 
records from immediately after service had apparently been 
"purged."

This evidence indicates that the veteran had a skin disorder 
during much of his service.  In addition, there is evidence 
of numerous skin disorders, some of which have been 
cancerous.  Of these many disorders, the Board notes that the 
June 2002 VA examination identified a possible relationship 
between the veteran's active service and an eczema-type rash 
diagnosed as dermatitis.  Although the condition was in 
remission at the specific time of the examination, the Board 
concludes that this dermatitis is related to the skin rashes 
that were diagnosed in service, including on the veteran's 
1975 separation examination.  Therefore, service connection 
is warranted for a skin rash.  The Board has considered the 
"benefit-of-the-doubt" rule in this determination.  See 
38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for a skin rash (eczema-type dermatitis) 
is granted.

The appeal of the claim for service connection for 
lumbosacral strain has been withdrawn and is therefore 
dismissed.

The appeal of the claim for service connection for 
prostatitis has been withdrawn and is therefore dismissed.

The appeal of the claim for service connection for headaches 
has been withdrawn and is therefore dismissed.

REMAND

Additional development is needed with regard to the claims 
for service connection for tongue cancer and for PTSD.

Squamous cell carcinoma of the tongue

The veteran contends that he developed cancer in his tongue 
and in the lymph nodes in his neck because of herbicide 
exposure.  He states that he is a non-smoker, but that he was 
exposed to herbicides during service.  

A veteran who served in the Republic of Vietnam between 
January 9, 1962, and May 7, 1975, is presumed to have been 
exposed to certain herbicide agents (e.g., Agent Orange) 
during such service, absent affirmative evidence to the 
contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).  In the case of such a veteran, service 
connection based on herbicide exposure will be presumed for 
certain specified diseases that become manifest to a 
compensable degree within a specified period of time in the 
case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, Type II diabetes, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  38 
U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  The veteran 
concedes that tongue cancer is not one of the diseases for 
which presumptive service connection is available.  However, 
he contends that he has evidence supporting direct service 
connection for the condition, without regard to the 
presumptive service connection principles relating to 
herbicide exposure-related claims.  

Even if a veteran is found not entitled to a regulatory 
presumption of service connection based on herbicide 
exposure, the Board must still consider whether service 
connection is warranted on a direct basis.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The veteran was first diagnosed with tongue cancer in 2003.  
After several months of treatment with chemotherapy and 
radiation, the cancer has been in remission.  

The evidence received so far includes an April 2006 report 
from a non-VA doctor with a practice specializing in 
hematology and oncology (Paul R. Landry, M.D.), who stated 
that the veteran "was exposed to Agent Orange in Vietnam, 
and that may have contributed to his malignant disease, as it 
is a known carcinogen."  The evidence also includes a May 
2006 VA primary care clinic progress note listing the 
veteran's current problems (including tongue cancer, PTSD, 
mood swings and disorders, and other conditions) and 
indicating that "[i]t is highly probable that many of these 
problems are attributed to his exposure to agent orange 
during his Vietnam tour of duty."  

In light of this evidence, a medical examination with an 
opinion would be helpful in determining whether the veteran's 
active service or any aspect thereof (including herbicide 
exposure) may have caused or aggravated his tongue cancer, 
which was diagnosed in 2003.  First, on remand, the RO should 
obtain copies of all medical records relating to the 
veteran's tongue cancer from his non-VA providers, from 2003 
to the present.  Then, the RO should schedule the veteran for 
an examination to assess the current nature of any tongue 
cancer and for an opinion as to the relationship between the 
tongue cancer diagnosed in 2003 and the veteran's active 
service, including any herbicide exposure therein.

PTSD

Service personnel records indicate that the veteran was 
arrested, confined, tried, convicted, and incarcerated for 
drug-related charges by the Japanese authorities between 1972 
and 1975.

A December 1987 non-VA medical record included references to 
much stress and difficulty sleeping lately because of 
problems with the Internal Revenue Service.

In March 2001, the veteran sought VA treatment for anxiety 
and depression.  He was referred for additional evaluation to 
evaluate for PTSD.

According to a June 2002 VA examination, the veteran reported 
several stressors: (1) being shot at while in a helicopter in 
Vietnam; (2) mortar attacks in Vietnam; (3) being 
incarcerated in solitary confinement in a Japanese prison for 
15 months during service because of drug possession; and (4) 
working with burn victims while stationed in Japan.  He did 
not consider the helicopter or mortar attacks to be his most 
traumatic experiences.  Rather, he felt that work with the 
burn victims was the most traumatic.  The diagnosis was PTSD, 
with stressors including exposure to trauma in the burn unit, 
incarceration, and marital discord.  

In addition, according to a March 2004 treatment summary from 
the Vet Center in Sarasota, Florida, the veteran had delayed 
onset, chronic PTSD.  The author of that summary discussed 
the veteran's reported stressors, including being shot at 
while riding in helicopters in Vietnam, seeing body bags with 
dead soldiers while flying in those helicopters, being 
subjected to intermittent mortar attacks while stationed in 
Vietnam, and assisting with the rehabilitation of burn 
victims from Vietnam while stationed at Camp Zama Hospital in 
Zama, Japan.  (The author did not refer to the veteran's 
incarceration in a Japanese prison as a stressor.)

The veteran has submitted a chronology excerpted from a 
historical treatise published by the U.S. Air Force that 
lists various attacks on several facilities, including 
facilities adjacent to where the veteran may have been 
stationed.  On remand, the RO should obtain unit histories 
for the unit(s) where the veteran was assigned while 
stationed in the Republic of Vietnam during the Vietnam War.  
The RO should also obtain a unit history for the veteran's 
unit while he was stationed in Japan (when he claims that he 
helped rehabilitate burn victims from Vietnam).  

The RO should also inform the veteran that evidence that he 
is free to submit in support of his claim specifically 
includes statement from fellow soldiers or other 
acquaintances to corroborate the stressors that he has 
described (including being shot at while riding in 
helicopters in Vietnam, seeing body bags with dead soldiers 
while flying in those helicopters, being subjected to 
intermittent mortar attacks while stationed in Vietnam, and 
assisting with the rehabilitation of burn victims from 
Vietnam while stationed at Camp Zama Hospital in Zama, 
Japan).

After the RO has completed this additional development, the 
RO should prepare a stressor memorandum detailing the 
stressors that have been corroborated or accepted, and it 
should then schedule the veteran for an examination to 
determine whether he now has PTSD and what relationship, if 
any, such PTSD has to the corroborated, accepted stressors. 

Accordingly, the Board REMANDS these two issues for the 
following actions:

1.  Obtain copies of all medical records 
relating to the veteran's tongue cancer 
from the veteran's non-VA medical 
providers, from 2003 to the present.  

2.  Then, schedule the veteran for an 
examination to assess the current nature 
of any tongue cancer and for an opinion 
as to the relationship between the 
tongue cancer diagnosed in 2003 and the 
veteran's active service, including any 
herbicide exposure therein.  Provide the 
entire claims folder to the examiner.  
Request that the examiner discuss 
whether it is at least as likely that 
the tongue cancer diagnosed in 2003 was 
caused by or aggravated by the veteran's 
active service, including any exposure 
to herbicides.

3.  Obtain unit histories for the 
unit(s) where the veteran was assigned 
while stationed in the Republic of 
Vietnam during the Vietnam War.  Also 
obtain a unit history for the veteran's 
unit while he was stationed in Japan 
(when he claims that he helped 
rehabilitate burn victims from Vietnam).

4.  Inform the veteran that he may 
submit letters from fellow soldiers or 
other acquaintances to corroborate the 
stressors that he has described 
(including being shot at while riding in 
helicopters in Vietnam, seeing body bags 
with dead soldiers while flying in those 
helicopters, being subjected to 
intermittent mortar attacks while 
stationed in Vietnam, and assisting with 
the rehabilitation of burn victims from 
Vietnam while stationed at Camp Zama 
Hospital in Zama, Japan).

5.  Then, prepare a stressor memorandum 
detailing the stressors that have been 
corroborated or accepted.

6.  Then, schedule the veteran for an 
examination to determine whether he now 
has PTSD and what relationship, if any, 
such PTSD has to the corroborated, 
accepted stressors.

7.  After this development, readjudicate 
the claims for service connection for 
squamous cell carcinoma of the base of 
the tongue (including on the basis of 
herbicide exposure) and for PTSD.  If 
either decision remains adverse to the 
veteran, provide him and his 
representative with a supplemental 
statement of the case and the 
opportunity to respond.  Then, return 
the case to the Board for its review, as 
appropriate.

The veteran has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The RO 
should treat these claims expeditiously.  Claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims must be handled expeditiously.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


